10/02/2020
                        ORICINAL
            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 06-0356




IN THE MATTER OF THE AUTHORIZATION
OF A RETIRED JUDGE TO ADMINISTER                                 ORDER        OCT 0 2 2020
AN OATH OF OFFICE                                                           Bowen Greenwood
                                                                          Clerk of Supreme Court
                                                                             state rbf Mnritana



      The Honorable Holly Brown, Retired District Judge, having retired under the
judges' retirement system as provided by law and having requested authorization to
adrninister the oath of office to incoming Gallatin County District Court Judge Peter
Ohman,
      IT IS ORDERED that the Honorable Holly Brown is hereby called to duty as a
district judge to administer the oath of office to Peter Ohman on October 9, 2020. Judge
Brown shall not be compensated for administering the oath.
      This Order is entered by the ChiefJustice pursuant to Article VII ofthe Constitution
ofthe State ofMontana and statutes enacted in conformity therewith and in implementation
thereof.
      The Clerk of Court is directed to mail a copy of this Order to the Honorable Holly
Brown.
      DATED this    2.1 1L day of October, 2020.
                                                For the Court,




                                                              Chief Justice